   Case 3:19-cv-00620-AWT Document 28-1 Filed 05/03/19 Page 1 of 2




EXHIBIT A
                Case 3:19-cv-00620-AWT Document 28-1 Filed 05/03/19 Page 2 of 2




From : Gleason, Angela
Sent: Sunday, April 28, 2019 12 :05 PM
To:                                  _i yale.edu>
Subject: update




Dear




I have an update that I hope is good news. In our last few discussions we've talked about your desire to continue seeing
your therapist at Yale Health . Although students who are not currently enrolled in the University are not permitted to
continue treatment at Yale Health, I learned today that the University has decided to grant an exception in order to
allow you to continue your sessions with the same therapist. You should call your therapist as soon as possible to
arrange future appointments. Please note that he will be finishing his rotation at Yale Health at the end of June. If you
need therapy beyond that date, I've been told you will need to arrange it with another physician .




Please contact me with any questions       ; about this or anything else. As we've discussed, I remain your dean even
while away from Yale so please always reach out if there's anything I can do to support you .




Best,

Dean G
